Filed 11/2/21 In re Y.R. CA2/3
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                 DIVISION THREE
 In re Y.R. et al., Persons                                B309783
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                        Los Angeles County
 DEPARTMENT OF                                             Super. Ct. No. DK15810A–
 CHILDREN AND FAMILY                                       B
 SERVICES,

        Plaintiff and Respondent,

        v.

 Jennifer R. et al.,

        Defendants and Appellants.

      APPEALS from orders of the Superior Court of Los Angeles
County, Michael E. Whitaker, Judge. Affirmed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant Jennifer R.
      Gina Zaragosa, under appointment by the Court of Appeal,
for Defendant and Appellant Jose S.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter Ferrera, Deputy County
Counsel, for Plaintiff and Respondent.
            _______________________________________
                         INTRODUCTION

      Jennifer R. (mother) and Jose S. (Jose) appeal from the
juvenile court’s orders terminating mother’s parental rights as to
Y.R. (born in 2011) and L.S. (born in 2014), and Jose’s parental
rights as to L.S.1 The parents contend the court erred when it
found the beneficial parent-child relationship exception to
adoption did not apply. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      The children were detained from mother’s and Jose’s
custody in February 2016, after the Department of Children and
Family Services (Department) received a referral alleging that
mother allowed Y.R. to attend school while smelling of urine and
that Jose was verbally and physically abusive. A person who
lived with the family reported that mother often failed to feed
Y.R. and give the child her medication. Y.R. would stay in her
bedroom and rarely talk to anyone, and she appeared to be afraid
of mother and Jose.
      In April 2016, the court took jurisdiction over Y.R. and L.S.,
ordered them to remain placed out of mother’s and Jose’s custody,
and awarded the parents reunification services, including
monitored visits with the children. The court prohibited mother
and Jose from visiting the children together.
      During the first six months of the review period, mother
and Jose made progress with their case plans and regularly
visited the children. The visits went well, and mother and Jose


1Jose S. is L.S.’s presumed father. Sometimes he is referred to as Luis
S. in the Department’s reports. Y.R. has a different father who is not a
party to this appeal.




                                   2
were “attentive and nurturing to the children” and would play
with them. In November 2016, the court allowed mother and Jose
to have unmonitored visitation with the children and continued
the parents’ reunification services.
       As for the children, they were adjusting well in their foster
home. They were “happy, playful and comfortable” around their
foster parents, and the children often called them “grandma and
grandpa.”
       As of the 12-month review hearing, mother’s and Jose’s
visits with the children continued to go well, and the parents
were complying with their case plans. Mother was depressed and
completely dependent on Jose, however. Jose refused to accept
any responsibility for his role in the children becoming
dependents of the court, blaming the proceedings on mother. The
court continued mother’s and Jose’s reunification services to the
18-month review hearing.
       Meanwhile, the children had developed a “healthy bond”
with their foster parents, and Y.R.’s behavior and ability to
communicate had greatly improved since she was removed from
mother’s and Jose’s custody. When she first came to the
Department’s attention, Y.R. was struggling to communicate and
grasp the “most basic emotions.” In her foster parents’ care,
however, Y.R. was “able to speak and articulate her needs and
wants versus pointing at things.” L.S.’s behavior had also
improved “greatly,” and he was learning to “speak and say many
words.”
       As of the fall of 2017, mother and Jose continued to visit
the children on a consistent basis. Although the visits went well,
mother often asked the children’s foster mother to stay with her
and the children during visits. The foster mother “had to




                                 3
eventually allow mother to be alone with the children because
[the] foster mother noticed the children would continuously ask
[the foster mother] to do things for them instead of mother.”
       In October 2017, at the 18-month review hearing, the court
terminated mother’s and Jose’s reunification services. While the
parents had technically complied with their case plans, the court
found they hadn’t learned from their programs or made any
significant progress addressing the issues that led to Y.R.’s and
L.S.’s dependency. For instance, mother and Jose were still
engaging in domestic violence, and mother was still dependent on
him. A few months later, the court restricted mother and Jose to
monitored visitation because they were visiting the children
together, in violation of the court’s orders. The parents’ visits
with the children otherwise continued to go well.
       In February 2018, the children’s foster parents informed
the Department that they couldn’t adopt the children but were
willing to provide them a home for as long as necessary to find
suitable adoptive parents. The children were eventually placed
with Y.R.’s teacher, Ms. G.,2 who had expressed interest in
adopting them.
       In August 2019, mother filed a petition under Welfare and
Institutions Code3 section 388, asking the court to reinstate her
reunification services because she had completed a domestic


2 For the sake of consistency and clarity, we continue to refer to the
children’s original caretakers as the “foster” parents, while referring to
their prospective adoptive parent—i.e., Ms. G.—by her last initial.
3 All undesignated statutory references are to the Welfare and
Institutions Code.




                                    4
violence program and was participating in couples’ therapy with
Jose. The Department interviewed Y.R., mother, Jose, and the
children’s foster mother in response to mother’s petition.
       Y.R. told the social worker that mother usually took her
and L.S. to McDonalds or to “stores” during their visits. Mother
didn’t draw or color with Y.R., even though it was one of the
child’s favorite activities. Y.R. and mother didn’t talk much
because mother usually talked to the foster mother. The social
worker asked Y.R. if she’d like to live with mother again, to
which Y.R. responded, “No, I like it here, I want to live with [the
foster mother].”
       Mother enjoyed visiting the children. She liked taking them
to the park and pushing them on swings. But mother didn’t know
what the children’s favorite animals were or what types of food
they enjoyed. She told the social worker that she rarely called the
children because she didn’t want them to get “bored.”
       According to the foster mother, the children didn’t appear
to be bonded to mother. During visits, the foster mother had to be
firm with mother, telling her not to let the children play with her
phone because it took away from their “bonding” time. When
mother visited the children at McDonalds, she would eat with
them, but then allow them to go off by themselves to the
restaurant’s play area. Mother didn’t speak much to the children,
and the foster mother often had to prompt mother and the
children to talk to each other.
       According to the foster parents, mother would sometimes
go weeks without calling the children, even though she was
allowed to call them every day. When she did call, it usually was
when Y.R. was at school, so she would only speak to L.S. The
children never asked to call mother when she didn’t call them,




                                5
and, according to the foster mother, they “appear[ed] to be okay if
they visit[ed] or [did] not visit” with mother.
       In October 2019, the court denied mother’s section 388
petition. The court found mother failed to show there was a
change in circumstances that would support reinstating her
reunification services or that doing so would be in the children’s
best interest. Mother presented no evidence that she had
completed, let alone participated in, conjoint counseling with Y.R.
and L.S. or that she had taken any meaningful steps to address
her volatile relationship with Jose.
       In April 2020, the Department reported that the children
were adjusting to their placement with Ms. G. Y.R. had already
developed a healthy bond with her new caretaker, while L.S. was
“slowly” getting used to the new placement. Both children were
happy, playful, comfortable, and well-cared for in Ms. G.’s home.
       Mother continued to visit with the children. She would pay
more attention to L.S. and help him with his homework, but she
“struggle[d] to engage” with Y.R. Mother didn’t “talk much to the
children,” and she required “constant prompting to engage” with
them. Mother often watched the children “play independently
instead of spending her time interacting with them.”
       According to Ms. G., the visits with mother were
“emotionally confusing” for Y.R. and L.S. because the visits
weren’t allowing them to “move forward” with the adoption
process. L.S. would sometimes act out or become closed off after
returning from visits with mother, which Ms. G. attributed to
“some frustration or ambivalence” caused by visiting the parents.
       In early January 2021, the Department reported that the
children had adjusted well to Ms. G.’s home. Ms. G. was meeting
all of their developmental needs, and she was “protective, loving,




                                 6
and patient” with them. The children told the Department that
they felt safe in Ms. G.’s home, and they asked when she could
adopt them because they were “looking forward to it.”
       The court held the selection and implementation hearing
on January 5, 2021. Mother and Jose testified.
       Mother visited the children for an hour to an hour and a
half every Tuesday and Thursday and on alternating Sundays.
The visits had been remote since early 2020 because of the
COVID pandemic. The children often read and sang to mother,
and they would do math and spelling flash cards together. When
asked about her bond with the children, mother stated that she
“tell[s] them that [she] love[s] them so much,” that she wants
them to behave where they are, and that they need to do well in
school. The children usually were happy to see her, and
sometimes L.S. didn’t want the visits to end.
       Mother would ask the children how they were doing in
school, but they wouldn’t always tell her. They also didn’t keep
her informed about what was going on in Ms. G.’s home. Mother
never called to check in on the children because she didn’t like to
talk to Ms. G. or “answer questions about [the] kids.”
       Jose visited L.S. for an hour once every two weeks. They
used to visit in person but the visits had been remote since early
2020. Jose and L.S. generally had a “good time” when they
talked, and they often read and sang to each other. The child was
usually engaged during visits, and he would share details about
his life with father. Jose gave his son “advice” and talked to him
about “all the things” a parent has to say to his child.
       The court found mother and Jose failed to establish that
the parent-child relationship exception to adoption applied,
explaining that it gave “more weight and credibility to the




                                 7
Department’s evidence.” Although the parents met the first prong
of the exception—regular contact and visitation with the
children—they failed to show they occupied a “parental role” in
the children’s lives. The court also noted that the parents failed
to complete any of the objectives of their case plans or to take
“meaningful significant roles in providing for the health,
education, and welfare” of the children. The court found the
children were adoptable, terminated mother’s and Jose’s parental
rights, and ordered adoption as the permanent plan.
       Mother and Jose appeal.

                          DISCUSSION
      Once reunification services in a dependency case have been
terminated, “ ‘the focus [of the proceedings] shifts to the needs of
the child for permanency and stability.’ ” (In re Celine R. (2003)
31 Cal.4th 45, 52.) Adoption then becomes the preferred
permanent plan for the child, and it should be ordered “unless
exceptional circumstances exist.” (In re Casey D. (1999) 70
Cal.App.4th 38, 51.)
      Under section 366.26, the juvenile court must terminate
parental rights if it finds by clear and convincing evidence that
the child is likely to be adopted. A parent may avoid termination
of parental rights, however, if she can show certain
circumstances exist that support an exception to adoption. (In re
Caden C. (2021) 11 Cal.5th 614, 617 (Caden C.).) One exception
exists where there is a beneficial relationship between the parent
and her child. (Ibid.) To establish the beneficial parent-child
relationship exception, the parent must show, by a
preponderance of the evidence, that: (1) she has “maintained
regular visitation and contact with the child and the child would
benefit from continuing the relationship” and (2) the court finds




                                 8
that the relationship provides a “compelling reason for
determining that termination [of parental rights] would be
detrimental to the child.” (§ 366.26, subd. (c)(1)(B)(i).)
      In Caden C., our Supreme Court clarified how this
exception should be applied. “The language of [the beneficial
parent-child relationship] exception, along with its history and
place in the larger dependency scheme, show that the exception
applies in situations where a child cannot be in a parent’s custody
but where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child.” (Caden C., supra, 11 Cal.5th at
p. 630.)
      When evaluating whether the beneficial parent-child
relationship exception applies, “the court acts in the child’s best
interest in a specific way: it decides whether the harm of severing
the relationship outweighs ‘the security and the sense of
belonging a new family would confer.’ [Citation.] ‘If severing the
natural parent/child relationship would deprive the child of a
substantial, positive emotional attachment such that,’ even
considering the benefits of a new adoptive home, termination
would ‘harm[ ]’ the child, the court should not terminate parental
rights. [Citation.] That subtle, case-specific inquiry is what the
statute asks courts to perform: does the benefit of placement in a
new, adoptive home outweigh ‘the harm [the child] would
experience from the loss of [a] significant, positive, emotional
relationship with [the parent?]’ [Citation.] When the relationship
with a parent is so important to the child that the security and
stability of a new home wouldn’t outweigh its loss, termination
would be ‘detrimental to the child due to’ the child’s beneficial




                                9
relationship with a parent.” (Caden C., supra, 11 Cal.5th at pp.
633–634.)
       The Supreme Court rejected a rationale applied by some
appellate courts—i.e., that a parent’s failure to make adequate
progress with her case plan or to address the issues that led to
the children’s dependency, standing alone, can defeat an
inference that the beneficial parent-child relationship exception
applies. (Caden C., supra, 11 Cal.5th at pp. 637–638.) The
Supreme Court explained that because the exception applies only
in situations where reunification services have been terminated
and, therefore, the parent will presumably never reunite with her
child, the parent’s failure to progress in reunification services or
to adequately address the issues that led to her child’s
dependency, while sometimes relevant to evaluating the strength
and benefits of the parent-child relationship, cannot, in isolation,
determine whether the exception should apply. (Ibid.) All that
matters is whether the child’s relationship with her parent is so
significant that it outweighs the benefits of adoption. (Id. at pp.
635–636.)
       Thus, to establish the beneficial parent-child relationship
exception applies, the parent “must show regular visitation and
contact with the child, taking into account the extent of visitation
permitted. Moreover, the parent must show that the child has a
substantial, positive, emotional attachment to the parent—the
kind of attachment implying that the child would benefit from
continuing the relationship. And the parent must show that
terminating that attachment would be detrimental to the child
even when balanced against the countervailing benefit of a new,
adoptive home. When the parent has met that burden, the
parental-benefit exception applies such that it would not be in




                                10
the best interest of the child to terminate parental rights, and the
court should select a permanent plan other than adoption.”
(Caden C., supra, 11 Cal.5th at pp. 636–637.) In evaluating
whether the exception applies, courts should look to several
factors, including the age of the child, the amount of time she
spent in her parent’s custody, the quality of interaction between
parent and child, and the child’s particular needs. (In re Autumn
H. (1994) 27 Cal.App.4th 567, 576.)
       We review the court’s findings concerning the frequency of
contact and the existence of a beneficial parent-child relationship
for substantial evidence, and we review for abuse of discretion
the court’s decision whether the detriment that a child would
suffer from terminating parental rights outweighs the benefits
the child would receive from the permanency and stability of
adoption. (Caden C., supra, 11 Cal.5th at pp. 639–640.)
       As a preliminary matter, we note that mother and Jose
don’t challenge the court’s finding that the children are
adoptable. The parents also don’t address whether substantial
evidence supports any of the court’s findings as they relate to
Jose’s relationship with L.S. Mother’s briefs address only the
merits of the court’s findings as they relate to her relationship
with the children, and Jose’s opening brief (he didn’t file a reply
brief) contends only that the court applied the incorrect standard
in evaluating whether the beneficial parent-child relationship
exception applies. Neither parent addresses whether Jose
presented sufficient evidence to satisfy the exception with respect
to L.S. We therefore don’t address in detail the court’s conclusion
that Jose did not satisfy the beneficial parent-child relationship
exception. Suffice it to say that we have reviewed the entire
record and are confident that the court properly found L.S. did




                                11
not have a sufficient emotional attachment to Jose such that
terminating their relationship would outweigh the benefits L.S.
would receive from a permanent adoptive home.
       Turning to mother’s case, the parties don’t dispute that she
met the first prong of the beneficial parent-child relationship—
i.e., maintaining regular contact and visitation with Y.R. and L.S.
We therefore must decide whether mother showed that the
children had such a “substantial, positive, [and] emotional
attachment” to her that the harm they would suffer from
terminating her parental rights outweighed the benefits of a
permanent and stable adoptive home. (Caden C., supra, 11
Cal.5th at pp. 636–637.) Mother did not satisfy that burden here.
       By the time of the selection and implementation hearing,
Y.R. and L.S. had lived out of mother’s custody for nearly five
years. That accounts for about half of Y.R.’s life and more than
two thirds of L.S.’s life. Nothing in the record indicates the
children shared a particularly strong bond with mother before
they were removed or that their bond strengthened after
removal. For instance, Y.R. rarely spoke before she was taken
from mother’s and Jose’s custody, and she appeared to be afraid
of mother and Jose. Due to his young age, L.S. didn’t learn to talk
until after he was placed in foster care. By all accounts, the
children began to thrive early on in their foster parents’ care and
their behavior greatly improved while they were out of mother’s
and Jose’s custody.
       While mother’s visits with the children generally went
without incident throughout the reunification and permanency
planning periods of this case, there is nothing in the record that
shows the children developed a strong bond with her through
those visits. The foster mother told the Department that mother




                                12
never bonded with the children and that mother usually was
more interested in spending time with the foster mother than the
children. The foster mother often had to distance herself from
mother or redirect mother’s attention just to get mother to pay
attention to the children. Unsurprisingly, the children and
mother had difficulty connecting with each other. Indeed, mother
rarely called the children, telling the Department she didn’t want
them to “get bored,” and she didn’t know what types of foods or
activities they were interested in.
       Mother’s detached behavior affected the children, and Y.R.
was clearly attuned to it. Y.R. told the Department that she
rarely talked to mother while they were visiting because mother
spent most of the time with the foster mother. Y.R. also
mentioned that mother didn’t draw or color with her, even though
it was one of the child’s favorite activities. The children didn’t ask
their foster parents why mother didn’t call them, and, according
to the foster mother, they didn’t seem to care whether or not they
visited mother. In late 2019, Y.R. told the Department that she
didn’t want to live with mother because she preferred living with
her foster parents. And, shortly before the selection and
implementation hearing, the children told the Department that
they were “looking forward” to being adopted by Ms. G. and felt
safe and comfortable living in her home.
       While mother appeared to be more closely bonded to L.S.
and would pay more attention to him during visits, the record
supports a finding that mother and L.S. didn’t share an
emotional bond that was so significant that any harm from
severing that relationship would outweigh the benefits of a stable
and permanent adoptive home. (See In re C.F. (2011) 193
Cal.App.4th 549, 555 [“A parent must show more than frequent




                                 13
and loving contact or pleasant visits.”].) In fact, Ms. G. told the
Department that the visits with mother were having a negative
impact on the children’s emotions and behavior, especially L.S.,
who would sometimes act out or appear frustrated after seeing
mother. According to Ms. G., the visits were confusing the
children because they weren’t allowing them to move forward
with the adoption process.
      In short, the record supports a finding that the children
and mother lacked a “substantial, positive, [and] emotional
attachment.” Mother, therefore, failed to establish the second
prong of the beneficial parent-child relationship exception.
      Finally, we turn to Jose’s argument that the court applied
the incorrect standard in determining whether the beneficial
parent-child relationship exception applied in this case. Jose
takes issue with the fact that the court focused on the parents’
failure to make meaningful progress in their reunification
services or to otherwise adequately address the issues that led to
the children’s dependency proceedings. Jose also contends it is
impossible to determine how much weight the juvenile court
placed on its finding that he and mother did not occupy a
“parental role” in the children’s lives when “ ‘balancing the harm
of severing the natural parent-child relationship to the benefits of
a new adoptive home.’ ” Jose contends the court’s failure to apply
the correct standard requires us to reverse the orders
terminating his and mother’s parental rights and remand the
matter for a new selection and implementation hearing. This
argument lacks merit.
      To be sure, the court referenced the parents’ prior failure to
reunify with their children and complete their case plans. Viewed
in context, however, the court’s statements and findings at the




                                14
hearing make clear it decided to terminate mother’s and Jose’s
parental rights because they failed to meet their burden of
demonstrating that the children have a substantial, positive,
emotional attachment to the parents, and that the children would
benefit from continuing the relationship.
      Even if we were to accept Jose’s argument that the court
articulated the wrong standard in evaluating whether the
beneficial parent-child relationship exception applied, it is well-
settled that we review the juvenile court’s ruling, not its
rationale, and we must affirm that ruling if it’s correct on any
ground. (In re B.L. (2012) 204 Cal.App.4th 1111, 1116.) Here, the
record overwhelmingly supports a finding that Y.R. and L.S. did
not share a sufficient emotional attachment to mother, and L.S.
did not share a sufficient emotional attachment to Jose, such that
the harm the children would suffer from terminating mother’s
and Jose’s parental rights would outweigh the benefits the
children would receive from a stable and permanent adoptive
home. (See Caden C., supra, 11 Cal.5th at pp. 636–637.) The
court, therefore, didn’t abuse its discretion in terminating
mother’s and Jose’s parental rights.




                                15
                        DISPOSITION

      The court’s orders terminating mother’s and Jose’s parental
rights and setting adoption as the permanent plan are affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     EGERTON, J.




                               16